Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149407-8(88)                                                                                         Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  LOWE’S HOME CENTERS, INC.,                                                                          Richard H. Bernstein,
           Petitioner-Appellee,                                                                                       Justices



  v                                                                 SC: 149407
                                                                    COA: 314111
                                                                    MTT: 00-385768
  TOWNSHIP OF MARQUETTE,
           Respondent-Appellant.

  _________________________________________/

  HOME DEPOT USA, INC.,
           Petitioner-Appellee,

  v                                                                 SC: 149408
                                                                    COA: 314301
                                                                    MTT: 00-366428
  TOWNSHIP OF BREITUNG,
           Respondent-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 23,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2015
         p0323
                                                                               Clerk